Citation Nr: 1621256	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-44 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to solely to PTSD.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned an initial 30 percent rating, effective April 30, 2009.

In March 2016, the Veteran and M.M. testified before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The Veteran submitted a December 2010 claim of entitlement to a TDIU, granted by a March 2011 rating decision, effective April 20, 2010.  The grant of the TDIU was premised upon the Veteran's service-connected PTSD and diabetes mellitus.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record and when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, the Board finds that entitlement to a TDIU based solely upon PTSD is on appeal as part and parcel of the Veteran's initial increased rating claim for PTSD.    

The issue of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) is raised by the grant herein of a TDIU, predicated on the Veteran's service-connected PTSD alone.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).


FINDINGS OF FACT

1. During the entire appellate period (i.e., effective April 30, 2009) the Veteran's PTSD symptoms interfere with most aspects of his life and include a passive suicidal ideation, near-continuous panic or depression affecting the ability to function independently, and an inability to establish any relationships beyond his very small circle of family and a significant other.
 
2. Effective April 30, 2009, the date of the award of service connection for PTSD, there is evidence that supports the conclusion that the Veteran's service-connected PTSD alone renders him unemployable.

3.  Effective April 20, 2010, in addition to the TDIU based on the Veteran's PTSD alone, his other service-connected disabilities were independently ratable as 70 percent disabling.


CONCLUSIONS OF LAW

1. The criteria for an initial 70 percent schedular rating, and no more, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for a TDIU based upon PTSD alone have been met, effective April 30, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340(a)(1), 3.341(a), 4.1, 4.15, 4.16(a), 4.19 (2015).

3.  Effective April 20, 2010, the criteria for SMC at the housebound rate have been met. 38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the only claim not granted in full herein, entitlement to an initial rating in excess of 30 percent for service-connected PTSD, the claim arises from the initial grant of service connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  No Veterans Claims Assistance Act of 2000 (VCAA) notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

Relevant to the duty to assist, associated with his claims file are the Veteran's VA treatment records; he did not identify any relevant private treatment records that remain outstanding in connection with his claim.  The Veteran was afforded VA examinations in December 2009 and August 2015.  The examiners reviewed the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Also, the Veteran has been afforded a Board hearing before the undersigned VLJ in which he and M.M. presented oral argument in support of the claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim.  The VLJ instead asked specific questions of the Veteran, however, directed at identifying elements required to adjudicate the claim.  The VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file, as she queried the Veteran to note the source of the discussed treatment records.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Initial Rating for PTSD

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

The criteria for evaluating PTSD are found at 38 C.F.R. 4.130, DC 9411.  In pertinent part, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.
GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the 30 percent rating, April 30, 2009, to the present.  Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

The Veteran's VA treatment records indicate that he attended consistent and numerous group therapy sessions; however, the treatment notes associated with such do not detail the Veteran's particular complaints.  At the time of his March 2016 Board hearing, the Veteran reported that he did not divulge all of his PTSD symptoms during his VA PTSD group sessions. 

On VA psychiatric evaluation in June 2009, for the purpose of treatment, the Veteran reported his in-service stressors and the relatively recent death of his son.  He reported that he had a high-school education and noted that he was divorced, having been married one time.  His mental status examination revealed that he was well-groomed, with normal activity, a cooperative attitude, fluent speech, a euthymic mood, an appropriate affect, normal perceptions, normal thoughts, and good insight and judgment.  The examiner reported that the Veteran has a supportive girlfriend and brother, and a strong religious faith, and assigned the Veteran a GAF score of 55.  During VA treatment in September 2009, the Veterna complained of increased depression, and reported that it was "sometimes hard to keep going." He complained of increased hypervigilance and irritability. 

On VA psychiatric examination in December 2009, the Veteran reported that he left high school in eleventh grade, having never earned a general equivalency diploma; however, he was given an honorary diploma upon return from service in the Republic of Vietnam.  The Veteran reported his prior in-patient psychiatric treatment, in the years preceding the current appellate period, for suicidal ideation.  The Veteran reported that he left his long-term employment in 1984, after 21 years, as he experienced significant problems with his co-workers and supervisors, having lost his temper.  He reported that he took another job that he continued until 1997, and after such, was either unemployed or working informally for a family member. He complained of difficulty managing his irritability and frustration.  He reported that he lived alone and had no close friends.  The Veteran reported that he has had no close friends for many years and that he found it difficult to feel close to others.  He complained of problems with social and emotional detachment, heightened by the loss of his son and sister, with whom he used to be close. He complained of daily intrusive thoughts of his stressors that brought on fear, sadness, and anger, and reported hypervigilance in public settings that tended to lead him to react angrily.  He complained of nightmares and anxiety and reported that he slept poorly, only three to four hours each night.  He denied current suicidal ideation, intent, or plan.  

At that time, he presented clean and well-groomed, was polite and cooperative, and was alert and oriented in all spheres.  He had a normal affect, reflective of sadness and tension, with an anxious and depressed mood.  He demonstrated somewhat weak insight and fair and adequate judgment.  The examiner assigned the Veteran a GAF score of 53.  The examiner opined that the Veteran's PTSD would not preclude him from working a simple job in an environment that did not require frequent interaction with others. 

During VA treatment in March 2010, the Veteran reported that he was frequently irritable, isolated himself, did not feel comfortable around others, and was hypervigilant and on-guard.  He was assigned a GAF score of 48.

During VA treatment in January 2011, the Veteran reported that he was not doing well, and complained of increased triggers and flashbacks, with trouble sleeping and ruminating.  He provided a vague complaint as to legal problems involving an incident.  He denied suicidal ideation, but admitted have thoughts of such.  In April 2011, he appeared for VA treatment very anxious and confused about the date of his appointment.  During VA treatment in November 2011, he was referred to treatment after telling his primary physician that he had suicidal ideation.  He clarified that he had chronic suicidal ideation for the last 20 years, but denied crisis, and instead described such as "baseline feelings."  He noted that he had fleeting thoughts of jumping off of a balcony last year.  He complained of depression and low energy and reported that he owned a business and worked as a bail agent.  During another instance of treatment in November 2011, he reported coping with the loss of a 20-year relationship with a girlfriend and admitted thinking about suicide every day.  He admitted homicidal ideation, in that he had thought about killing them both while driving.  He displayed a flat affect.

In January 2012, he reported to his VA treatment providers that he was depressed and slept all of the time, keeping an erratic schedule.  During VA treatment in March 2012, the Veteran reported that he had been more anxious due to problems with the relationship he had with a female.  He complained of anxiety and depression, he reported occasional thoughts of suicide, without specific plan or intent.  During VA treatment in October 2012, the Veteran reported feeling more depressed, spending more time in bed, with little energy or desire to do things.  He admitted thinking about death but denied suicidal ideation.  He complained of poor sleep.  He presented with a depressed mood and was assigned a GAF score of 47.  In December 2012, during VA treatment, the Veteran reported that he was depressed and denied suicidal ideation, but reported that he "does not care about death."  He reported that he could spend all day in bed and it was a big effort for him to move across the room.  He presented alert and oriented in all spheres, but had a flat, depressed affect. 

During VA treatment in May 2013, the Veteran reported unintended weight loss due to poor appetite and depression, with a lack of desire to monitor his health concerns, including diabetes mellitus.  During VA treatment in September 2013, the Veteran was depressed, with only fair memory and organization, and noted that he did not have the drive and initiation that he once but continued to function in his own business as a bail bondsman.  He reported significant anhedonia associated with depression and a sense of detachment and difficulty engaging in friendships and romantic relationships.  He reported that he no longer went to church.  Mental status examination was significant for a "not very good" mood and a nostalgic and sad affect, with thought content positive for depression cognitions and ruminations.  He was assigned a GAF score of 50.  During VA treatment in December 2013, the Veteran reported that his depressive symptoms included isolation, negative thoughts, rumination, and trouble sleeping.  He complained of worrying and avoidance.
 
During VA treatment in July 2015, the Veteran's caregiver, a previous romantic partner, reported that the Veteran was not eating well and had lost weight, and she believed that he was giving up on his life.  She reported that the Veteran was "out of control," with delusions and poor sleep; and that he had a gun.  She sought assisted living for the Veteran.  The Veteran had a constricted affect and a dysphoric mood, and had an abnormal level of engagement. The clinician noted a recent episode of emergency room treatment wherein the Veteran became enraged with the woman staying at his house.  He demonstrated avoidance behaviors and was startling very quickly. 

On VA examination in August 2015, the Veteran reported that he was not in a relationship and lived alone in his home, with the care of an aide.  The Veteran reported that he kept in touch with his brother whom he saw and with his two sisters with whom he did not see as often.  He noted that he had several friends and enjoyed listening to music and watching television.  The Veteran reported that he retired eight years prior from working as a self-employed bail bondsman, having had that company for 20 years.  He complained of problems falling and staying asleep, estimating that he slept four to four-and-one-half hours per night, with nightmares.  He complained of hypervigilance, avoiding crowds, and anger issues, reporting that he was often upset about the experiences that he went through in Vietnam and was often irritable and easily upset, with verbal aggressive tendencies.  

Mental status examination in August 2015 revealed that the Veteran was accompanied by his brother and caregiver, appropriately dressed and groomed, with appropriate eye contact.  Rapport was established with some effort.  He was alert and attentive, without evidence of excessive distractibility, and he tracked
conversation well.  Orientation was intact in all spheres.  Speech functions were
appropriate.  Intellectual functioning was within the average range. He was open and forthright.  His mood and affect were within normal limits.  Memory functions and thought processes were grossly intact, and thought content revealed no
evidence of delusions or paranoia.  There was no reported suicidal or homicidal
ideation or intent, or evidence of a perceptual disorder.  His level of
personal insight appeared to be fair and his social judgment appeared good.  The examiner concluded that the Veteran's PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

At the time of his March 2016 Board hearing, the Veteran's representative asserted that the Veteran's PTSD should be rated as 70 percent disabling.  The Veteran reported that his employment of 21 years in 1985 ended due to becoming ornery and violent, and that he had multiple jobs since then that he was unable to keep due to his angry outbursts and problems interacting with others.  He complained that he had no friends, preferred to be alone, and that no one came to his house; and that the last time someone visited, he was hoping that they would leave.  He reported daily, severe panic attacks.  His caregiver, M.M., reported that his family did not even visit on Sundays or on holidays.  M.M. described the Veteran's outbursts, including an instance where police officers had to be called to settle the Veteran down.  She reported that the Veteran had "gone off" on his VA physician, and was depressed and refused to engage in simple conversation.  She noted that the Veteran slept "90 percent" of the day and had no social interaction. 

Based on the forgoing, the Board concludes that the evidence indicates that the Veteran's PTSD symptoms interfere with most aspects of his life and is manifested by chronic passive suicidal ideation, an episode of homicidal ideation, near-continuous depression affecting the ability to manage his medical diagnoses, and anger, isolation, irritability, hypervigilance, and sleep disturbance.  Thus, pursuant to 38 C.F.R. § 4.7, and resolving all doubt in favor of the Veteran, as is required by law, the Board is granting the Veteran an initial rating of 70 percent, and no more, for his PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

There is no evidence that his PTSD symptoms include gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, or symptoms of the same type and degree.  The Veteran does not assert otherwise.  A 100 percent rating is thus not warranted.  Significantly, the Veteran's representative, in his April 2016 statement and during the March 2016 Board hearing, asserted that the Veteran's PTSD warrants a 70 percent rating.  Therefore, the Board is awarding the full benefit sought on appeal.

The language of 38 C.F.R. § 3.321(b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's disability, productive of the symptoms discussed above; symptoms specifically contemplated in the rating criteria.  Again, symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  This is thus not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Id. 


TDIU due solely to PTSD

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  By the Board decision herein, an initial 70 percent rating is granted for the Veteran's PTSD and he thus meets the requirements under 38 C.F.R. § 4.16(a) for a TDIU on a schedular basis.  

On VA psychiatric examination in December 2009, the Veteran reported that he left his long-term employment in 1984, after 21 years, as he experienced significant problems with his co-workers and supervisors, having lost his temper.  He reported that he took another job that he continued until 1997, and after such, was either unemployed or working informally for a family member.  The examiner opined that the Veteran's PTSD would not preclude him from working a simple job in an environment that did not require frequent interaction with others.  At the time of his March 2016 Board hearing, the Veteran reported that his employment of 21 years in 1985 ended due to becoming ornery and violent, and that he had multiple jobs since then that he was unable to keep due to his angry outbursts and problems interacting with others.  

On VA examination in August 2015, the Veteran reported that he retired eight years prior from working as a self-employed bail bondsman, having had that company for 20 years.  However, as the Veteran reported being retired at that time for eight years, or in 2007, it appears that the Veteran was not working since April 30, 2009, the date of the award of service connection for PTSD.

While the VA examiner, in December 2009, opined that the Veteran would be able to working a simple job without frequent interaction with others, the Board has considered the Veteran's lay statements as to his inability to keep a job due to his irritability and violent outbursts.  Resolving all doubt in favor of the Veteran, as is required by law, the Board finds no evidence that the Veteran, considering his PTSD, was able to maintain a substantially gainful occupation from April 30, 2009 forward.  A TDIU based solely upon PTSD, effective April 30, 2009, is granted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 


Special Monthly Compensation at the Housebound Rate

As will be discussed in more detail below, the record shows that the Veteran is entitled to SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) effective April 20, 2010.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has noted that VA has a 'well-established' duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC 'benefits are to be accorded when a Veteran becomes eligible without need for a separate claim').  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.
The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, effective April 30, 2009, the Veteran service-connected PTSD was rated at 100 percent disabling pursuant to a TDIU.  Also as of April 20, 2010, the Veteran was service-connected for chronic kidney disease rated as 30 percent disabling, diabetes mellitus rated as 20 percent disabling, residuals of prostate cancer rated as 20 percent disabling, hypertension rated as 10 percent disabling, peripheral neuropathy of the right lower extremity rated as 10 percent disabling, peripheral neuropathy of the left lower extremity rated as 10 percent disabling, and for erectile dysfunction and bilateral diabetic retinopathy each rated as noncompensable.  The combined rating for these other service-connected disabilities is 70 percent.  Therefore, because the Veteran has a single service-connected disability rated as 100 percent disabling (i.e., his PTSD) and has additional service-connected disabilities (i.e., his chronic kidney disease, diabetes mellitus, residuals of prostate cancer, hypertension, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity) independently ratable as 70 percent disabling, the criteria for SMC at the housebound rate were met as of April 20, 2010.  Thus, in light of the Court's decision in Bradley, the Board finds that entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective April 20, 2010.
 

ORDER

An initial 70 percent schedular rating, and no more, for service-connected PTSD is granted. 

A TDIU due solely to PTSD is granted, effective April 30, 2009.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective April 20, 2010.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


